United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, EASTMONT
STATION, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1754
Issued: May 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant filed a timely appeal from a February 10, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s medical benefits
on May 5, 2008 on the grounds that she no longer experienced any continuing residuals from her
employment injury; and (2) whether appellant established that she was disabled on or after
April 7, 2006 due to her employment injury.
On appeal, appellant contends that she continues to suffer from the April 5, 2006
employment injury and she provided sufficient medical evidence from her treating physician.
FACTUAL HISTORY
On May 18, 2006 appellant, then a 37-year-old postal distribution clerk and sales and
service associate, filed an occupational disease claim (Form CA-2) alleging that on April 5, 2006

she began experiencing pain and spasms in her neck, upper back, right arm and left shoulder due
to her employment duties, including sorting parcels, letters and flat mail and servicing customers
at a full service window. After April 5, 2006, she worked part-time, light duty intermittently.
In a May 30, 2006 medical report, Dr. Charan Kanwal Singh, a Board-certified
neurologist, stated that on January 3, 2006 appellant sustained neck, back and right arm injuries
after a motor vehicle accident. She opined that appellant experienced a recurrence of neck,
shoulder and arm pain on the right side after returning to work on April 1, 2006. Dr. Singh
further found that appellant experienced left neck, shoulder and arm pain at work while trying to
rest her right side. She stated that appellant did not have any symptoms in her left side after the
motor vehicle accident and that her right arm, neck and back symptoms from the car accident
had substantially improved prior to her return to work. Dr. Singh diagnosed C5 radiculopathy,
multilevel disc disease, nuchal muscle strain and shoulder pain bilaterally and opined that
appellant experienced a definite worsening of her symptoms while at work.
By decision dated June 23, 2006, the Office denied appellant’s claim on the grounds that
she did not establish the factual or medical aspects of her claim.
On July 19, 2006 appellant filed a request for an oral hearing before an Office hearing
representative, which was held on November 16, 2006.
In a January 25, 2007 decision, the Office hearing representative vacated the June 23,
2006 decision and remanded the case with instructions for the Office to further develop the
medical evidence regarding whether appellant sustained an injury causally related to her
employment.
On remand, the Office referred appellant to Dr. Robert S. Ferretti, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an April 9, 2007 medical report,
Dr. Ferretti diagnosed history of neck, back and bilateral shoulder strain due to employment,
history of pain and paresthesia in the neck, upper back and right shoulder due to a January 3,
2006 motor vehicle accident and history of subsequent development of increased pain in the left
neck, upper back, shoulder and upper left extremity. He reported that there were no objective
findings on physical examination despite subjective findings and complaints of pain. Dr. Ferretti
stated that appellant continued to suffer subjective residuals of her motor vehicle accident and
experienced a temporary aggravation from work-related activities. He recommended appellant
only work six hours a day, for approximately six months, due to her employment-related
aggravation of preexisting symptoms. Dr. Ferretti provided work restrictions.
By decision dated May 23, 2007, the Office accepted appellant’s claim for neck, thoracic
back and bilateral shoulder strain.
In a May 29, 2007 medical report, Dr. Singh stated that she disagreed with Dr. Ferretti’s
findings that appellant’s conditions were not caused by her employment, that the employmentrelated injury was temporary and that appellant did not require pain management treatment. She
also disagreed with Dr. Ferretti’s findings of disability and appellant’s current work restrictions.
Dr. Singh reported that appellant experienced shoulder pain prior to her motor vehicle accident
and suggested that the accident exacerbated a preexisting condition caused by her employment.

2

On June 12, 2007 the employing establishment offered appellant a part-time, light-duty
position, which she accepted.
On June 28, 2007 appellant filed a claim for compensation (Form CA-7) for the period
April 7, 2006 through June 22, 2007. She continued to file claims for total and intermittent
wage-loss compensation through May 9, 2008.
The Office determined that a conflict of medical opinion existed between Drs. Ferretti
and Singh regarding the residuals of appellant’s work-related injury, her disability for work and
whether she required medical treatment including cervical epidural injections and pain
management. It referred her to Dr. Aubrey Swartz, a Board-certified orthopedic surgeon. The
Office requested that Dr. Swartz provide an opinion on appellant’s current condition, its
relationship to her employment and any periods of work-related disability. An accompanying
statement of accepted facts described appellant’s occupational disease claim and a history of her
January 3, 2006 motor vehicle accident.
In a March 3, 2008 medical report, Dr. Swartz diagnosed chronic, nonspecific complaints
of pain in the neck and right upper extremity without objective verification of the complaints.
He opined that there was no evidence to support a neck, right shoulder and right upper back
work-related injury. Dr. Swartz noted that the medical evidence suggested that appellant
sustained a cervical strain due to the January 3, 2006 automobile accident, which was not
connected to her employment. He opined that appellant did not experience any disability due to
an employment injury and that there was no work-related basis for physical restriction.
Dr. Swartz further stated that, because there was no employment-related injury, there was no
need for treatment of an employment injury.
Appellant continued to submit medical records from Dr. Singh providing work
restrictions and excusing appellant from work for intermittent periods due to an exacerbation of
neck, shoulder and arm pain from her employment duties.
On March 28, 2008 the Office notified appellant of a proposal to terminate her
compensation benefits based on Dr. Swartz’s opinion that she was not experiencing any residuals
or disability connected to an employment injury. It provided appellant 30 days to submit
additional evidence.
By decision dated May 5, 2008, the Office terminated appellant’s compensation benefits
effective May 5, 2008 on the grounds that the weight of the medical evidence rested with
Dr. Swartz, who found that appellant did not continue to experience residuals from a workrelated injury. Further, it denied appellant’s claims for wage-loss compensation after April 7,
2006 based on Dr. Swartz’s medical opinion.
On May 13, 2008 appellant, through her representative, filed a request for an oral hearing
before an Office hearing representative. An oral hearing took place on October 27, 2008 where
appellant’s representative requested the record remain open to provide him time to submit
additional medical evidence.

3

By decision dated February 10, 2009, the Office hearing representative affirmed the
May 5, 2008 decision terminating medical benefits. She found that the weight of the medical
evidence rested with Dr. Swartz, who did not find any evidence of an employment-related injury.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 To terminate
authorization for medical treatment, it must establish that an employee no longer has residuals of
an employment-related condition which require further medical treatment.3 The Office’s burden
of proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.4
Section 8123(a) of the Federal Employees’ Compensation Act5 provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 When the case is referred to an impartial medical specialist for the purpose of
resolving a conflict in medical evidence, the opinion of such specialist will be given special
weight when based on a proper factual and medical background and sufficiently well rationalized
on the issue presented.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a neck, thoracic back and bilateral shoulder
strain due to her employment duties. The issue is whether it properly terminated her medical
benefits effective May 5, 2008.
The Office determined that a conflict of medical opinion evidence existed between
Dr. Singh, appellant’s treating physician, and Dr. Ferretti, a second opinion referral physician,
regarding the nature and extent of appellant’s employment-related condition and disability. It
referred appellant to Dr. Swartz for an impartial medical evaluation to resolve the conflict.8
Accompanying the referral was a statement of accepted facts which described appellant’s
1

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
2

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

3

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 361, 364 (1990).

4

T.P., supra note 3; Larry Warner, 43 ECAB 1027 (1992).

5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8123(a). See Elsie L. Price, 54 ECAB 734 (2003); Raymond J. Brown, 52 ECAB 192 (2001).

7

See Bernadine P. Taylor, 54 ECAB 342 (2003); Anna M. Delaney, 53 ECAB 384 (2002).

8

See Rose V. Ford, 55 ECAB 449 (2004).

4

occupational disease claim and her history of the January 3, 2006 motor vehicle accident.
Dr. Swartz opined that appellant never sustained an employment-related injury and that her
condition was solely related to the January 3, 2006 motor vehicle accident.
The Board finds that Dr. Swartz’s medical opinion is of diminished probative value due
to a deficiency in the statement of accepted facts. To assure that the report is based upon a
proper factual background, the Office provides information to a referral physician through the
preparation of a statement of accepted facts.9 The Office procedure manual provides that a
statement of accepted facts must include the conditions claimed or accepted by the Office.10 It
further states that, when a referral physician renders a medical opinion based on a statement of
accepted facts which is incomplete or inaccurate, the probative value of the opinion is seriously
diminished or negated altogether.11
The statement of accepted facts provided Dr. Swartz did not state that Office had
accepted appellant’s claim or include a list of the accepted conditions, including neck, thoracic
back and bilateral shoulder strain. Further, it does not appear that Dr. Swartz was aware that the
Office accepted appellant’s claim. Dr. Swartz did not premise his opinion on the basis that
appellant’s claim had been accepted, rather, he provided an opinion in direct contradiction to this
fact, finding that appellant never sustained an employment-related injury. As his opinion is
based on a statement of accepted facts that does not accurately reflect the conditions the Office
had accepted as employment related, it is of diminished probative value and insufficient to
resolve the conflict of medical opinion.12 As such, the Board finds that the Office did not meet
its burden of proof in terminating medical benefits.13
LEGAL PRECEDENT -- ISSUE 2
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.14 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a

9

Helen Casillas, 46 ECAB 1044 (1995).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
11

Id.

12

See id.

13

See A.C., Docket No. 07-2423 (issued May 15, 2008) (where the Board found that the Office did not meet its
burden to terminate benefits on the grounds that the impartial medical examiner’s report finding no residual of the
employment injury was not based on a statement of accepted facts including all accepted conditions.)
14

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

5

basis for payment of compensation.15 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.16
The Office is not a disinterested arbiter but rather performs the role of adjudicator on the
one hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation to see that its administrative processes are impartially and fairly
conducted.17 Although the employee has the burden of establishing entitlement to compensation,
the Office shares responsibility in the development of the evidence.18 Once the Office starts to
procure medical opinion, it must do a complete job.19 The Office has the responsibility to obtain
an evaluation that will resolve the issue involved in the case.20
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained a neck, thoracic back and bilateral shoulder
strain due to her employment duties. The issue is whether appellant established that she was
disabled on or after April 7, 2006 causally related to her employment injury. The Board finds
this case is not in posture for a decision.
As discussed above, the Office found that a conflict of medical opinion existed regarding
the nature and extent of appellant’s employment-related condition. It referred appellant to
Dr. Swartz to resolve the conflict and requested the physician provide a report including an
opinion on whether appellant experienced any periods of employment-related disability.
However, the statement of accepted facts provided to Dr. Swartz did not state that the Office had
accepted appellant’s claim or include a list of the conditions accepted as work related.21
Dr. Swartz subsequently based his opinion, that appellant did not experience any work-related
disability, on the premise that she did not sustain an employment-related injury. As he rendered
his opinion on an incomplete factual background, it is of limited probative value.22

15

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008).
182 (1948).

See Huie Lee Goal, 1 ECAB 180,

16

G.T., id.; Fereidoon Kharabi, supra note 14.

17

Richard F. Williams, 55 ECAB 343, 346 (2004); Thomas M. Lee, 10 ECAB 175, 177 (1958).

18

D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008); Mary A. Barnett, 17 ECAB 187, 18990 (1965).
19

Richard F. Williams, 55 ECAB 343, 346 (2004); William N. Saathoff, 8 ECAB 769, 770-71 (1956).

20

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983).

21

See Federal (FECA) Procedure Manual, supra note 10.

22

See Johana McCarthy, 38 ECAB 680 (1987); William H. Slade, 13 ECAB 80 (1961).

6

The Office has the responsibility to obtain from its referral physician an evaluation that
will resolve the issue involved in this case.23 Accordingly, the Board finds that the case must be
remanded for further medical development on the issue of whether appellant sustained any
disability causally related to her employment-related injury.24
CONCLUSION
The Board finds that the Office improperly terminated appellant’s medical benefits on
May 5, 2008 on the grounds that she no longer experienced any continuing residuals of her
employment injury. The Board also finds that the case is not in posture for decision to determine
whether appellant established that she was disabled on or after April 7, 2006.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2009 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further development
consistent with this opinion of the Board.
Issued: May 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

See Richard F. Williams, 55 ECAB 343 (2004).

24

See Barbara A. Palmer, Docket No. 06-591 (issued July 6, 2006) (where the Board remanded the case for
further development on the issue of appellant’s periods of disability as the statement of accepted facts provides that
the referral physician did not include the accepted conditions or periods of accepted disability.)

7

